ICJ_078_MaritimeDelimitation-GreenlandJanMayen_DNK_NOR_1988-10-14_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
MARITIME DELIMITATION IN THE AREA
BETWEEN GREENLAND AND JAN MAYEN

(DENMARK v. NORWAY)

ORDER OF 14 OCTOBER 1988

1983

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DÉLIMITATION MARITIME
DANS LA RÉGION SITUÉE
ENTRE LE GROENLAND ET JAN MAYEN

(DANEMARK c. NORVÈGE)

ORDONNANCE DU 14 OCTOBRE 1988
Official citation :

Maritime Delimitation in the Area between Greenland
and Jan Mayen, Order of 14 October 1988,
I.C.J. Reports 1988, p. 66.

Mode officiel de citation :

Délimitation maritime dans la région située entre le Groenland
et Jan Mayen, ordonnance du 14 octobre 1988,
C.LJ. Recueil 1988, p. 66.

 

Sales number 5 4 4
N° de vente :

 

 

 
66

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1988 1988
. | 14 octobre
Rôle général
14 octobre 1988 n°78

AFFAIRE DE LA DÉLIMITATION MARITIME
DANS LA RÉGION SITUÉE
ENTRE LE GROENLAND ET JAN MAYEN

(DANEMARK c. NORVEGE)

ORDONNANCE

Présents: M. Rupa, Président; M. MBAYE, Vice-Président; MM. LAcus,
NAGENDRA SINGH, ELIAS, ODA, AGO, SCHWEBEL, sir Robert
JENNINGS, MM. BEDJAOUI, NI, EVENSEN, TARASSOV, GUILLAUME,
SHAHABUDDEEN, juges ; M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,
Ainsi composée,

Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45 et 48 de son
Règlement,

Vu la requête enregistrée au Greffe de la Cour le 16 août 1988 par
laquelle le Royaume du Danemark a introduit une instance contre
le Royaume de Norvège au sujet d’un différend relatif à la délimitation
maritime dans la région située entre le Groenland et l’île norvégienne
Jan Mayen;

Considérant que, le 17 août 1988, le Royaume de Norvège a reçu noti-
fication par télex du dépôt de cette requête ainsi que des conclusions qui
y figuraient, et qu'une copie lui en a été transmise le même jour par télé-
copie et par poste;
DÉLIMITATION MARITIME (ORDONNANCE 14 X 88) 67

Considérant que le Royaume du Danemark a désigné comme agent
M. Tyge Lehmann, sous-secrétaire aux affaires juridiques au ministère
des affaires étrangères du Royaume du Danemark, et que le Royaume de
Norvège a désigné comme agents M. Per Tresselt, directeur général des
affaires juridiques au ministère des affaires étrangères du Royaume de
Norvège, et M. Bjorn Haug, procureur général du Gouvernement de Nor-
vège; |

Considérant qu’au cours d’une réunion tenue le 12 octobre 1988 entre le
Président de la Cour et les agents et conseillers des Parties celles-ci sont
convenues de demander à la Cour de fixer un délai d’environ neuf mois
pour le dépôt du mémoire et un délai équivalent pour le dépôt du contre-
mémoire;

Compte tenu des vues des Parties,

Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de la procédure écrite:

Pour le mémoire du Royaume du Danemark, le 1% août 1989;

Pour le contre-mémoire du Royaume de Norvège, le 15 mai 1990;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le quatorze octobre mil neuf cent quatre-vingt-huit, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement du Royaume du
Danemark et au Gouvernement du Royaume de Norvège.

Le Président,
(Signé) Jose Maria RuDA.

Le Greffier,
{Signé) Eduardo VALENCIA-OSPINA.
